FILED
                           NOT FOR PUBLICATION
                                                                            SEP 13 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


WESTERN LANDS PROJECT;                           No.   14-56386
DESERT PROTECTIVE COUNCIL;
WESTERN WATERSHEDS                               D.C. No.
PROJECT,                                         3:13-cv-00339-JM-JMA

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

UNITED STATES BUREAU OF LAND
MANAGEMENT; KEN SALAZAR,
Secretary of the Interior; SALLY
JEWELL,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                      Argued and Submitted August 29, 2016
                              Pasadena, California

Before: KOZINSKI and BYBEE, Circuit Judges, and WALTER,** Senior
District Judge.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Donald E. Walter, United States Senior District Judge
for the Western District of Louisiana, sitting by designation.
                                                                                  page 2
      Environmental Impact Statements must “inform decisionmakers and the

public of the reasonable alternatives which would avoid or minimize adverse

impacts or enhance the quality of the human environment.” 40 C.F.R. § 1502.1.

When agencies produce such statements they must consider “every reasonable

alternative,” not “every possible alternative.” Citizens for a Better Henderson v.

Hodel, 768 F.2d 1051, 1057 (9th Cir. 1985) (emphasis added).

      The Bureau of Land Management (BLM) did not unlawfully fail to consider

a stand-alone alternative plan relying on “degraded” lands in its Programmatic

Environmental Impact Statement and Record of Decision. “The stated goal of a

project necessarily dictates the range of ‘reasonable’ alternatives” that an agency

must consider. City of Carmel-By-The-Sea v. U.S. Dep’t of Transp., 123 F.3d
1142, 1155 (9th Cir. 1997); see also 40 C.F.R. § 1502.13. BLM’s goal was to

develop a utility-scale solar energy plan that is flexible, efficient and able to meet

projected demand. In selecting land for the program at this early stage, the agency

chose to balance a variety of considerations—the size of the plots, the available

transmission capacity—rather than develop a complete alternative plan focused

solely or predominantly on whether the land is degraded. In addition, BLM’s

impact statement discussed why a degraded land alternative was not developed

more exhaustively, and the bureau’s chosen plan does in fact favor the use of
                                                                               page 3
degraded land for specific projects. Western Lands isn’t entitled to consideration

of its preferred plan “in the form of a full-blown alternative.” Idaho Conservation

League v. Mumma, 956 F.2d 1508, 1522 (9th Cir. 1992). The bureau’s

consideration of the alternatives was not arbitrary, capricious, an abuse of

discretion or otherwise contrary to law. See 5 U.S.C. § 706(2)(A).


      AFFIRMED.